Citation Nr: 0105154	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  94-08 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by fainting/dizzy spells.  

2. Evaluation of service-connected hemorrhoids, currently 
rated as noncompensably disabling.  


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel




INTRODUCTION

The veteran had active duty in the United States (US) Air 
Force from October 1972 to October 1992, with prior inactive 
duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision of the RO, 
which, among other actions not presently before the Board, 
granted service connection for hemorrhoids, assigned a 
noncompensable evaluation for this, and denied service 
connection for disability manifested by fainting/dizzy 
spells.  As to the hemorrhoid claim, the veteran's appeal of 
the rating issue was initiated following an original award in 
June 1993.  Consequently, the rating issue on appeal is not 
the result of a claim for "increased" entitlement.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In May 1996, the Board denied service connection for right 
foot, left foot, and gastrointestinal disorders, and those 
matters are not presently before the Board.  At that time, 
the Board also remanded claims of service connection for knee 
and low back disorders, and disability manifested by 
fainting/dizzy spells, as well as the claim for an increased 
rating for service-connected hemorrhoids.  In November 1996, 
the RO granted service connection for right and left 
chondromalacia patella (knee disorder) and lumbosacral 
strain.  As such, these matters are not presently before the 
Board.  With regard to the two remaining claims on appeal, 
the requested development was satisfactorily completed.  


FINDINGS OF FACT

1.  A disorder manifested by fainting or dizzy spells pre-
existed the veteran's active service; service medical records 
demonstrate little, if any, treatment, and no increase in 
severity during such active service.  

2.  A current disorder manifested by fainting or dizzy spells 
is not objectively demonstrated on multiple VA and private 
examinations to be due to service.  

3.  The veteran's service-connected hemorrhoids are not 
objectively shown to be of more than mild or moderate 
severity; there is no objective medical evidence of 
irreducible, large, or thrombotic hemorrhoids, with excessive 
redundant tissue, evidencing frequent recurrences.  


CONCLUSIONS OF LAW

1.  A preexisting disorder manifested by fainting or dizzy 
spells was not incurred in, or aggravated by, active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 3.306 (2000).  

2.  The criteria for a compensable evaluation for the 
service-connected hemorrhoids are not met.  38 U.S.C.A. § 
1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.31, 4.117, including Diagnostic Code 
7336 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Service Connection for Fainting or Dizzy Spells 

Service connection may be established for a disability 
resulting from a personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty.  
38 U.S.C.A. §§ 1101, 1110, 1131, 1153 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).  

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there is 
no requirement for evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).  

Presumption of Sound Condition 

In determining whether a particular disorder was either 
"incurred" or "aggravated" in service, where, as here, the 
claimant is a veteran of wartime service or peacetime service 
after December 31, 1946, the veteran will be considered to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders "noted" at entrance into service, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior thereto.  See 38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (the 
"presumption of soundness").  Only such conditions as are 
recorded in examination reports are to be considered as 
"noted." Id. 

As noted in the RO's November 1997 supplemental statement of 
the case (SSOC), the veteran's service medical records 
include notation on examination at entry into active duty in 
August 1972 of a medical history of rheumatic fever and car 
sickness since childhood, and periods of dizziness when he 
stands up quickly.  One such incident was noted to have 
occurred on "drill pad" 5 years earlier-apparently during 
the veteran's prior inactive duty (See September 7, 1993 
treatment record from the Walter Reed Army Medical Center 
(WRAMC); the veteran's statement made on August 1994 VA 
examination as to pertinent symptoms during his inactive duty 
in the US Army (discussed below)).  

The Report of Medical Examination at entry into active duty 
in August 1972 also shows that the veteran denied any family 
history of disturbances of consciousness.  On examination the 
veteran was found to have a short, mid-systolic, ejection 
flow heart murmur.  The Report of Medical History at entry 
into active duty indicates that the veteran reported a 
history of dizziness or fainting spells, rheumatic fever, and 
car, train, sea, or air sickness.  

Given the above, the Board initially finds that the veteran's 
service medical records rebut any presumption of sound 
condition at entry into service, as notation of a history of 
fainting or dizzy spells is clearly demonstrated to have pre-
existed service.  The presumption of sound condition at entry 
is directly rebutted by the service medical records: the 
veteran is demonstrated to have had pre-existing dizziness 
and fainting spells prior to his entry into active military 
service in October 1972.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  

Aggravation of Preexisting Fainting or Dizzy Spells 

If a disease or injury is shown to have existed prior to 
service, such disease or injury will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such active 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (the "presumption of 
aggravation") (emphasis added).  Where a claimant is a 
veteran of wartime service or peacetime service after 
December 31, 1946 (the instant veteran has both), clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the aforementioned presumption of aggravation, but only 
where first, "the pre-service disability underwent an 
increase in severity during service."  See 38 C.F.R. § 3.306 
(b).  This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Id.  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  Due regard will be given the places, 
types, and circumstances of service.  38 C.F.R. § 3.306 (b).  
Moreover, "temporary or intermittent flare-ups during service 
of a pre-existing disease or injury are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to the symptoms, is worsened." 
Verdon v. Brown, 8 Vet. App. 529, 537 (citation omitted); 
accord, Jensen v. Brown, 19 F.3d 1413, 1416 (Fed. Cir. 1994).  

The Board initially notes that the veteran essentially seeks 
service connection for symptoms--no disease entity was 
diagnosed prior to service, or in service, and there remains 
to this day some question as to the proper diagnosis 
regarding his fainting or dizzy spell symptoms.  As such, a 
question is raised as to whether there has been the required 
combination of manifestations sufficient to identify the 
disease entity within 38 C.F.R. § 3.303(b).  The Board need 
not enter a determination as to this issue, as the instant 
claim must fail for the following bases.  

In the instant case on appeal, the Board is compelled to 
conclude that the veteran's pre-existing fainting or dizzy 
spells (assuming such symptoms are a chronic disease within 
§ 3.303(b)) are not shown to have increased in severity 
during his active military service, and that, accordingly, 
the presumption of aggravation does not apply in the first 
instance.  In finding so, it is noted that the service 
medical records-the best evidence of the veteran's condition 
at the time of his service, show little, if any, treatment of 
any fainting or dizzy spells, although notation of a history 
of such symptoms is noted.  After notation of his pre-
existing medical history was made on entry examination in 
August 1972, no further mention is made until July 1975.  At 
that time, the veteran had a vasovagal syncope while leaving 
his physician's office following treatment for a leg fracture 
injury sustained in a motorcycle accident the previous month.  
In March 1977, his medical history was again noted to include 
rheumatic fever as a 12-year old child, with a current heart 
murmur.  However, no complaint of dizziness or fainting 
spells was noted at that time.  On examination in January 
1980, notation was made of ear aches when flying.  Again, no 
complaint of dizziness or fainting spells was noted.  The 
next pertinent entry in the veteran's voluminous service 
medical records is in December 1988, at which time he was 
seen for bilateral ear pain on flying or coming from high 
altitudes.  The impression was Eustachian tube dysfunction.  
Again, no complaint of dizziness or fainting spells was 
noted.  

The remaining service medical records are silent as to any 
complaints of, or treatment for, dizziness or fainting 
spells.  Significantly, on military retirement examination in 
April 1992, the veteran denied any dizziness or fainting 
spells.  To the contrary, he merely once again noted his 
history of rheumatic fever.  No disorders were found on 
examination, and the veteran's separation was effective in 
October 1992.  The service medical records do not support the 
veteran's claim on either a direct, or aggravation, basis.  

Similarly, the post-service medical evidence shows complaints 
of occasional dizziness, as variously diagnosed, but not 
prior to August 1993.  These records include no medical 
evidence of any association between his dizziness symptoms 
and his prior active service.  Significantly, on February 
1993 VA audiologic examination the veteran reported tinnitus, 
but no dizziness.  The veteran denied any current treatment, 
and his hearing was considered to be within normal limits 
bilaterally.  

In May 1993, the veteran underwent emergency surgery for 
Boerhaave's syndrome (an esophageal disorder), and the post-
service medical evidence shows complaints and treatment for 
dizziness months after his recovery from this surgery.  A 
June 7, 1993 record indicates good recovery from the surgery.  
However, in August 1993, the veteran was seen for complaints 
of occasional vertigo and nausea, which were considered 
positional.  The examiner suspected chronic labyrinthitis, 
and the veteran was referred to an otolaryngologist.  A 
September 7, 1993 otolaryngologic examination report-which 
the veteran has asserted the VA RO failed to consider, shows 
that the veteran gave a history of positional vertigo "since 
1967," which had become "worse" since the May 1993 surgery 
repair.  Another record of the same date indicates that the 
veteran's vertigo had worsened since his May 1993 esophageal 
surgery.  As indicated at the onset of this Board decision, 
the veteran's active military service began in October 1972.  
See veteran's statement made on August 1994 VA examination as 
to pertinent symptoms during his inactive duty in the US 
Army, reportedly in 1967.  

Since this earliest medical documentation of treatment is 
from August 1993, various diagnoses have been entertained for 
the veteran's complaints of dizziness and light-headedness 
without reference or link to his prior active military duty.  
On VA examination in August 1994, notation was made of a 20-
year history of episodes of dizziness when changing 
positions.  The veteran indicated that these spells last for 
a few seconds and then go away when he lies down.  He stated 
that fell down a couple of time when he was in the "Army," 
but that lately he had not fallen down or lost consciousness.  
The assessment was benign positional vertigo.  

Treatment records from Bolling Air Force Base (BAFB) and 
WRAMC show that the veteran gave a history of vertigo.  He 
denied any pertinent problem on examination at WRAMC on July 
19, 1994.  In September 1994, a diagnosis of vertigo was 
given, and in September 1995, the veteran was seen for 
"stable" disequilibrium. The veteran gave a 15-year history 
of disequilibrium.  On otolaryngologic examination in March 
1996 at WRAMC, the etiology of the veteran's disequilibrium 
was not found after several tests.  A diagnosis of Meniere's 
disease was first thought "possible" on examination on 
September 3, 1996-a treatment record the veteran has 
asserted that the VA RO failed to consider.  The record does 
not associate the possible diagnosis with the veteran's 
active duty, however.  Additionally, at that time, the 
veteran reported only 1-2 episodes of vertigo per year.  
Continued occasional treatment is indicated thereafter, as 
well as treatment for other disorders which include a heart 
disorder.  However, there is no medical statement as to 
etiology of his symptoms, and no medical evidence of any link 
to his prior active military service from October 1972 to 
October 1992.  

On VA otolaryngologic examination in April 1997, there was no 
objective evidence of vestibular dysfunction, and the 
veteran's hearing levels were unchanged from tests done in 
1993.  The test results were thought to provide no evidence 
of the etiology of the veteran's reported dizziness.  

None of the above post-service medical records indicate that 
any current disorder manifested by occasional dizziness 
increased in severity during active service, and as the 
service medical records themselves show no such treatment or 
increase, the presumption of aggravation does not apply in 
the first instance.  As such, it need not be rebutted.  If 
any increase in dizziness was suggested by his service 
medical records, then a regulatory presumption of aggravation 
might apply in the veteran's favor, to which clear and 
unmistakable (obvious or manifest) evidence would then be 
necessary to rebut the applicable presumption.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306 (b).  However, as the service 
medical records show no such treatment for dizziness, with 
only one fainting spell, the presumption of aggravation is 
not applicable, and such clear and unmistakable evidence is 
not needed for rebuttal.  Id.  

Applicable regulations hold that aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record.  38 C.F.R. § 3.306 (b).  Moreover, "temporary or 
intermittent flare-ups during service of a pre-existing 
disease or injury are not sufficient to be considered 
'aggravation in service' unless the underlying condition, as 
contrasted to the symptoms, is worsened." Verdon, supra.; 
accord, Jensen, supra.  The service medical record in this 
case are squarely against the claim, and refute the veteran's 
assertion that he had the onset or aggravation of a disorder 
manifested by dizziness while in service.  To the contrary, 
service medical records show a pre-existing disorder which 
required little, if any, treatment in service.  Similarly, 
the post-service evidence of record fails to link any current 
disorder manifested by dizziness to the veteran's prior 
service, or to indicate that such a disorder was aggravated 
during a period of active military service.  Without the 
submission of such medical evidence, as the VA RO requested 
of the veteran in the November 1997 SSOC, the claim must 
fail.  


Evaluation of Service-Connected Hemorrhoids

The veteran's service-connected hemorrhoid disability has 
been assigned a noncompensable evaluation pursuant to 38 
C.F.R. § 4.114, Diagnostic Code 7336 from the time service 
connection was first granted in June 1993, the decision 
presently on appeal.  Accordingly, the Board has considered 
the application of staged ratings during this entire time. 
Fenderson v. West, 12 Vet. App. 119 (1999).  

A 10 percent rating contemplates and requires hemorrhoids 
which are demonstrated to be large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent occurrences; a 20 percent evaluation requires 
hemorrhoids with persistent bleeding, and with secondary 
anemia or with fissures.  Additionally, in every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met. 38 C.F.R. § 4.31.

The June 1993 decision to assign a noncompensable evaluation 
was based on service medical records which show occasional 
treatment for chronic hemorrhoids.  However, the service 
medical records do not show hemorrhoids which are large or 
thrombotic, irreducible, or with excessive redundant tissue 
evidencing frequent occurrences-the criteria for a 
compensable evaluation.  Rectal examination in April 1992, 
prior to his separation from service was negative, with 
notation of past treatment for fissures.  

On VA proctology examinations in December 1996 and January 
1977, one "small" external hemorrhoid was noted, but with 
no fissures or fistula, normal sphincter tone, and no blood 
on the examiner's glove.  The veteran was presently treating 
with Metamucil powder, Tucks pads, suppositories, and creams.  
The veteran reported  having had one past fissure, but he 
indicated that presently this condition had gotten better.  
There was no bleeding on examination.  The veteran denied any 
ongoing treatment other than self preparation.  He reported 
some pain with bowel movements, and being told he was anemic.  
The VA examiner was of the opinion that the anal examination 
had generally been "unremarkable," other than one small, 
not enlarged, not inflamed, nontender, nonthrombosed, 
external hemorrhoid on the right.  No anal fissures or other 
inguinal pathology was palpated.  The diagnosis was generally 
unremarkable physical examination, persistent anal symptoms, 
as noted.  

The above and remaining VA and non-VA medical evidence of 
record is silent as to any large, thrombotic, or irreducible 
hemorrhoids, excessive redundant tissue, or hemorrhoids with 
persistent bleeding, secondary anemia, or fissures.  

Based on a review of the evidence of record, the Board finds 
that the preponderance of the evidence is against the 
assignment of an increased (compensable) rating, for any 
period of time during the appeal.  This result is indicated 
as the post-service medical evidence shows no large or 
thrombotic, irreducible hemorrhoids, with excessive redundant 
tissue, evidencing frequent occurrences-the criteria for a 
10 percent rating.  Similarly, hemorrhoids with persistent 
bleeding, and with secondary anemia or with fissures-the 
criteria for a 20 percent rating are not demonstrated.  

The Board also finds that a basis has not been presented for 
an extra-schedular evaluation, as there is no evidence of 
hospitalization for hemorrhoids or that there is marked 
interference with employment due to hemorrhoids.  38 C.F.R. 
§ 3.321(b)(1).  While the veteran states that his hemorrhoids 
interfere with his job since he is required to drive long 
distances, with no indication of an inability to perform his 
job, an extra-schedular basis for a compensable rating is not 
indicated.  

In the February 2000 Informal Hearing Presentation, the 
veteran's representative argued that only the veteran's self-
treatment, regimen or preparation has kept his hemorrhoids 
from meeting the compensable schedular criteria.  However, 
this argument is little more than to say that the veteran's 
hemorrhoids are reducible.  However, Diagnostic Code 7336 of 
the Schedule does not allow for a compensable evaluation for 
hemorrhoids which, as in the veteran's case, are reducible.  
Without some competent, medical evidence of greater 
impairment, such as that which would be due to large, 
thrombotic, or irreducible hemorrhoids, the claim for an 
increased compensable evaluation must be denied.  


ORDER

Service connection for disability manifested by fainting or 
dizzy spells is denied.  

The claim for a compensable evaluation for service-connected 
hemorrhoids is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

